                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jermaine Coston                                                      Docket No. 2:15-CR-15-lH

                                Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Jermaine Coston, w ho, upon an earlier plea of
guilty to Distribution of a Quantity of Cocaine Base (Crack), in vio lation of 21 U .S.C. §§ 841(a)(l) and
841 (b )(1 )(C), was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on January
12, 2016, to the custody of the Bureau of Prisons for a term of 57 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised re lease for a period of 3 years.

    Jermaine Coston was released from custody on October 16, 2018, at which time the term of supervised
release commenced .

    On November 6, 2018, a Petition for Action was submitted to the court recommending that Coston be
allowed to pay his outstanding court-ordered financ ial obligation of $1 ,900 at the rate of at least $50 per
month beginning on December 17, 2018, as opposed to immediately inasmuch as he was unable to satisfy
the financial obligation in fu ll during his term of incarceration. It was further recommended that the
defendant ' s conditions of supervised release be amended to include mental health treatment after a
comprehensive assessment conducted by PORT Health in Elizabeth City, North Carolina, on October 24,
2018, revealed that Coston wou ld benefit from a mental health assessment in addition to substance abuse
treatment due to his history of anger issues. The co urt ultimate ly concurred with the probation officer's
recommendations. Note: The defendant underwent the mental health eval uati on with PORT Health as
instructed and was not recommended for mental health treatment. Coston was recommended to participate
in monthly individual counseling sessions to address his substance abuse issues.

    On November 28, 2018, a Violation Report was submitted to the court adv ising that on November 19,
2018, prior to the co llection of a urine specimen, the defendant admitted to the undersigned probation officer
that he consumed cocai ne on November 15, 2018, and Percocet, which he obtained from his uncle, on
November 16, 2018. It was also noted that Coston stated that his illegal drug use and poor decision making
was induced by stress and his use of alcohol at the time. Inasmuch as the defendant readily admitted hi s
drug use and was participating in substance abuse treatment w ith PORT Health in Elizabeth City at the
time, it was recommended that he be contin ued und er supervision without modification. T he court
concurred with the recommendation. Note: T he national laboratory did not confirm the presence of cocai ne
or Percocet in the defendant's urine.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   A urine specimen co llected from Coston on February 19, 2019, was determined by the national
laboratory to be positive for cocai ne and oxycodone use. On March 7, 2019, when confronted with the
laboratory results, the defendant vehemently denied using cocaine and oxycodone; however, in response to
the violation, he signed a Waiver agreei ng to abide by a curfew w ith electron ic monitoring for a period of
30 consecutive days. Note: The defendant continues to participate in substance abuse treatment with PORT
Health in Elizabeth City.
Jermaine Coston
Docket No. 2:15-CR-15-lH
Petition For Action
Page2
PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions, and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dwayne K. Benfield                                Isl Lakesha H. Wright
Dwayne K. Benfield                                    Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone: 252-335-5508
                                                      Executed On: March 13 , 2019

                                          ORDER OF THE COURT

                                  / Lf- ~day of ~C ;;r=                   ,2019, and ordered filed and
                              in the above case.


          . ow
Senior U.S . District Judge
